                  Case 5:18-cv-00966-FB Document 9 Filed 10/11/18 Page 1 of 1

                                        United States District Court
                                         Western District of Texas
                                               San Antonio
                                            Deficiency Notice


To:            Bobbitt, Calhoun
From:          Court Operations Department, Western District of Texas
Date:          Thursday, October 11, 2018
Re:            05:18-CV-00966-FB / Doc # 8 / Filed On: 10/10/2018 04:28 PM CST


Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it
is deficient in the area(s) checked below. Please correct the
deficiency(ies), as noted below, and re-file document IMMEDIATELY.
When re-filing document, other than a motion, please ensure you add
‘corrected’ to the docket text. If the document you are re-filing is a
motion, select ‘corrected’ from the drop-down list.

If an erroneous filing results in failure to meet a deadline, you will need to seek
relief, for any default, from the presiding judge.
(1) Other
   Remarks: Please file your Motion to Dismiss seperately according to Fed Rule 12b, Answer cannot have the
Motion filed within the same document. Please refile the Motion seperately.
